Citation Nr: 1311778	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO. 97-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In May 2008, the Board denied a disability rating in excess of 20 percent for his lumbosacral strain. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In December 2010, the Court issued a memorandum decision which vacated and remanded the Board's decision. The issue was remanded in July 2011 for further development.

In January 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In an October 2012 Report of Contact, the Veteran specifically reported that he had supporting treatment records from Sepulveda and Los Angeles VA Medical Center. The claims file is devoid of any recent treatment records, and apparent VA Vocational and Rehabilitation records. The claims file is also devoid of treatment records reported by the Veteran to have been received by Pacific Health Care. Without such records, the Board is precluded from proper appellate review of the Veteran's claim. A remand is necessary to obtain these records and associate them with the claims folder.


Additionally, the Veteran initially received Social Security Administration (SSA) disability benefits for his back from March 1976 to September 1987 (discontinued) with reinstatement in April 1990. (See April 1990 SSA decision). He subsequently reapplied in 1995 and was again awarded disability benefits. The latter records are associated with the claims file, but not the records for the first disability award. Since the issue is remanded for other development, the RO must also attempt to obtain these records.

The Veteran was last afforded a VA examination for his back in October 2012. The VA examiner stated that the Veteran was "malingering" and could not comment on range of motion and additional impairment resulting from pain, pain on motion, weakness, fatigability, incoordination, or related factors. The Veteran disputes the allegation that he was malingering. The present record is insufficient to evaluate either the medical examiner's observation or the Veteran's contention. 

THE VETERAN IS PRESENTLY ADVISED THAT IN ORDER TO SUBSTANTIATE HIS CLAIM for a 40 percent disability rating for lumbosacral strain, the evidence must show, or at least approximate findings that show that his back disorder is of such severity that he can forward flex his thoracolumbar spine 30 degrees or less; or that his back shows favorable ankylosis of the entire thoracolumbar spine. To substantiate his claim, he may submit to the RO letters and clinical study reports from his treating physician and medical staff at the VA medical center; treating physicians and medical staff at non-VA facilities; and letters from family members, friends, co-workers, acquaintances and any other persons with knowledge of his back disorder.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected low back disability. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file. A specific request must be made for records of treatment from Sepulveda, Los Angeles VA Medical Center, Cincinnati, Ohio VA Medical Center, and Pacific Health Care.

2. After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to VA vocational rehabilitation must be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect must be included in the claims file.

3. Contact the SSA and obtain copies of records pertinent to the Veteran's first claim for SSA disability benefits filed in March 1976, if available, and a copy of any determination awarding benefits and discontinuing benefits. If the records are not available, make a notation to that effect in the claims folder.

4. Then the RO/AMC must schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected lumbosacral spine disability. Any tests deemed necessary by the examiner must be conducted and all clinical findings must be reported in detail. The examiner must review the claims file and must explain all opinions expressed and conclusions reached. The examiner must describe the range of motion of the thoracolumbar spine, including any functional loss or additional limitation of motion due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement. Any additional functional loss must be expressed in terms of additional limitation of motion, if possible.

The examiner must also indicate whether the Veteran experiences any neurological impairment, to include problems with his bowels or bladder, resulting from his thoracolumbar spine disability. If such neurological impairment exists, the nature and severity of it must be described in detail.

      As to any of the Veteran's subjectively-reported symptoms, the examiner must report whether there is a clinical basis or bases for such severity and fully explain the response. 

5. After completing all indicated action, the RO/AMC must readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


